Citation Nr: 0917407	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected patellofemoral syndrome of the 
left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1991 to May 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which, in part, granted service 
connection for patellofemoral pain syndrome of the left knee.  
A 10 percent disability rating was established. 

In August 2007, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In December 2007, the Board remanded the Veteran's claim for 
additional procedural development.  This will be discussed 
below.  A supplemental statement of the case was issued in 
December 2008 by the VA Appeals Management Center (AMC), 
which continued the assigned disability rating.  The case is 
once again before the Board. 

Issue not on appeal

In the above-mentioned December 2007 decision, the Board 
dismissed the Veteran's claim of entitlement to an increased 
rating for service-connected patellofemoral syndrome of the 
right knee due to his failure to perfect an appeal.  That 
issue will not be discussed any further herein. 


FINDING OF FACT

The Veteran's patellofemoral syndrome is manifested by pain, 
limitation of motion and complaints of instability.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement an initial disability rating in 
excess of 10 percent for patellofemoral syndrome of the left 
knee.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

Stegall concerns

In December 2007, the Board remanded the case to the AMC in 
order to provide the Veteran with additional notice pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).  
Following the issuance of such notice, the Veteran's claim 
was to be readjudicated.

The record reveals that the AMC provided the Veteran with 
additional notice of the VCAA in a January 16, 2008 letter.  
The claim was readjudicated via the December 2008 
supplemental statement of the case (SSOC).  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated January 1, 2008, including a request for evidence 
showing that the service-connected disability had gotten 
worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2008 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The January 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the January 2008 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2008 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the January 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the Veteran's claim was readjudicated in 
the December 2008 supplemental statement of the case, 
following the issuance of the January 2008 letter, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, private treatment 
records and provided him with two VA examinations.  

The Board notes that the Veteran has alleged that the VA 
examinations did not accurately measure of the extent of his 
knee disability.  He has requested retesting that documents 
his everyday difficulties such as walking up stairs.  While 
the Veteran might not have been tested while walking up 
stairs during the VA examinations, the functional loss of his 
left knee in performing normal working movements was in fact 
measured by the examiners.  See 38 C.F.R. § 4.40 (2008).  
After reviewing the examination reports, the Board finds that 
the VA examinations adequately measured the extent of his 
disability and that a remand for another examination is not 
warranted.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5014.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's service-connected patellofemoral syndrome of 
the left knee is currently rated under Diagnostic Codes 5099-
5014.  The RO assigned Diagnostic Code 5099 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first with the 
numbers of the most closely related body part and '99'.  See 
38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2008) [osteomalacia].  Osteomalacia is 
defined as the "inadequate or delayed mineralization of 
osteoid in mature cortical and spongy bone."  See Dorland's 
Illustrated Medical Dictionary, 1335 (30th ed. 2003).

In a September 2006 letter, D.M.U., M.D. classified the 
Veteran's disability as "patellofemoral arthritis".  A 
similar diagnosis was made by Dr. D.M.U. in May 2002 based on 
an MRI report.  Additionally, possible loss or thinning of 
the patellar cartilage was noted by S.B.L., M.D. in July 
2004. 

In this case there is no evidence that the Veteran has 
osteomalacia.  Based diagnoses of arthritis of he knee in the 
record, the Board finds that rating the Veteran under 
Diagnostic Code 5003 would be more appropriate than 
Diagnostic Code 5014.  This change has no practical effect, 
because both diagnostic codes require rating the disability 
based on the range of motion for the affected joint.   

Based on the Veteran's complaints that his knee will 
occasionally give way, the Board has also considered rating 
the Veteran under Diagnostic Code 5257 [Knee, other 
impairment of] which would allow for a rating based on 
instability.  However, notwithstanding the Veteran's 
complaints, the medical evidence of record does not indicate 
that the Veteran's left knee is productive of instability. 

Utilizing Diagnostic Code 5003 will allow the Board to rate 
the Veteran based on his predominate symptoms, arthritis and 
a limited range of motion.  Therefore, the Board concludes 
that the most appropriate Diagnostic Code for the Veteran's 
left knee disability is 5003.

Specific rating criteria

Under Diagnostic Code 5003, degenerative arthritis of a major 
joint will be rated under the criteria for limitation of 
motion of the affected joint.  [For the purpose of rating 
disabilities due to arthritis, the knee is considered a major 
joint.  
See 38 C.F.R. § 4.45 (2008).]  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees. See 38 C.F.R. § 4.71, Plate II 
(2008).

Analysis 

The Veteran was afforded VA examinations in September 2002 
and May 2005 to determine the extent of his left knee 
disability.  While the record reflects that the Veteran has 
submitted numerous private treatment records in support of 
his claim, the only range of motion findings of record for 
the Veteran's left knee come from the above-mentioned VA 
examination reports.  These reports document the following 
range of motion findings:



Degrees


September 2002
May 2005
Extension
Zero
Zero
Flexion
106 active, 122 passive
100

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees extension.

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 100 degrees recorded in 
connection with the May 2005 VA examination and the 106 
degrees reported in the September 2002 examination.  An 
increased disability rating can therefore not be assigned 
based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
where there is limitation of extension to 5 degrees. As 
illustrated above, the Veteran has maintained full extension 
during both VA examinations. Consequently, an increased 
disability rating based on knee extension is not warranted.

Based on these findings, an increased disability rating may 
not be assigned based on limitation of motion for the 
Veteran's left knee.  The MRI findings of degenerative 
changes in the left knee allow for the assignment of a 10 
percent disability evaluation under Diagnostic Code 5003.  
That is the schedular rating which is currently assigned.  

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability. See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2008).

The Veteran has complained that his left knee causes him 
pain, limited mobility and will occasionally give way.  
Although the Board has taken the Veteran's complaints into 
consideration, there is no objective evidence that such 
symptomatology warrants the assignment of an additional 
disability.  To the contrary, the September 2002 VA examiner 
noted that after exercise the Veteran displayed 116 degree 
flexion with normal extension.  Repetitive testing during the 
May 2005 VA examination did not result in an diminished range 
of motion.  

As was discussed above, limitation of flexion of the knee to 
30 degrees is required for a 20 percent disability rating.  
Thus, even when limitation due to pain is taken into 
consideration, an increased disability rating is not 
warranted. 

The September 2002 VA examiner also noted that there was no 
evidence of pain, fatigability, incoordination or significant 
lose of range of motion during testing.  Similarly, the 
examiner further recorded that there was no giving way, 
instability, stiffness, weakness or loss of motion based on 
repetitive use for the Veteran's left knee.

In short, the record does not reveal any specific evidence 
which would allow for the assignment of additional disability 
under the DeLuca factors.

Fenderson consideration 

The Veteran's 10 percent disability rating for left knee 
patellofemoral syndrome has been assigned as of the date of 
service connection, July 9, 2001.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently assigned 10 percent.  The September 2002 and May 
2005 VA examination reports, together with the private 
medical evidence, indicate that the disability has remained 
relatively stable.  There have been no medical findings and 
no other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the April 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left knee disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is appropriately 
addressed in the ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his left knee disability; in fact, it 
does not appear that he has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works as an electric technician.  He has 
indicated that his service-connected knee  causes him pain 
and difficulty walking up stairs.  He has further submitted 
lay statements describing his problems walking and climbing 
stairs/ladders.  While the Board has no reason to doubt the 
Veteran's employment difficulties, there is no indication 
that this disability has caused him to miss work or creates 
any unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


Conclusion

In summary, for reasons and bases expressed above, the Board 
finds that an increased initial disability rating, in excess 
of the currently assigned 10 percent, is not warranted for 
the Veteran's service-connected patellofemoral syndrome of 
the left knee.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


